DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment to the specification and claims filed on 3/23/2022 has been entered into the record.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 6, 14-16, and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Musco (US 6,164,502).
Consider claim 1.  Musco teaches an article-unloading apparatus comprising:  a bin (1) having an interior and a top opening bounded by a rim (see fig. 5 and column 2, lines 64-67); a bag (8) for holding articles, the bag having a bottom in the interior of the bin (see fig. 5) and an opposite top edge portion (proximate 12); a winch (13) below the rim (see fig. 5) and connected to the bag to raise and lower the bottom of the bag through the interior of the bin (see column 3, line 65-column 4, line 7).
Consider claim 6.  Musco teaches that the bag comprises a flexible sheet (8) attached at the top edge portion to the rim of the bin (proximate 12) and wherein the bottom of the bag is semi-rigid (via 35).
Consider claim 14.  Musco’s winch is capable of performing the recited functional language:  using stop-and-go motion to agitate articles in the bag by the stop-and-go motion of the bottom of the bag.  Please see MPEP 2114 regarding functional limitations in apparatus claims.
Consider claim 15.  Musco teaches an article-unloading apparatus comprising:  a bin (1) having an interior and a top opening bounded by a rim (see fig. 5 and column 2, lines 64-67); a bag (8) for holding articles in the interior of the bin; a winch (13) below the rim (see fig. 5) and connected to the bag to increase and decrease the volume of the bag in the interior of the bin (see column 3, line 65-column 4, line 7).
Consider claim 16.  Musco teaches that the bag has a weighted bottom (35).
Consider claim 18.  Musco teaches that the bag comprises a flexible sheet (8) and has a semi-rigid bottom (via 35) and a top edge portion (proximate 12) attached to the rim of the bin.
Allowable Subject Matter
Claim 17 is allowable.
Claims 2-5, 7-13, and 19-23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments with respect to claims 1 and 15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN D SNELTING whose telephone number is (571)270-7015. The examiner can normally be reached Monday-Friday, 8:00-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on (571)272-7097. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JONATHAN SNELTING/Primary Examiner, Art Unit 3652